1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11   JARROD GORDON,                           )   No. EDCV 18-315-RGK (AGR)
                                              )
12                      Plaintiff,            )
                                              )
13               v.                           )   ORDER TO SHOW CAUSE WHY THIS
                                              )   ACTION SHOULD NOT BE DISMISSED
14   PERRIS POLICE STATION, et al.,           )   WITHOUT PREJUDICE
                                              )
15                      Defendants.           )
                                              )
16                                            )
                                              )
17
           In this civil rights action, on November 18, 2019, Plaintiff filed a notice of change
18
     of address to: Mr. Jarrod Gordon 201943600, P. O. Box 710, Riverside, California
19
     92501. (Dkt. No. 91.)
20
           On December 2, 2019, the Court received a document from Plaintiff requesting
21
     “an update and status” of his case. On December 4, 2019, the Court mailed Plaintiff a
22
     copy of the docket to the address provided by Plaintiff.
23
           On December 6, 2019, the Court re-mailed Plaintiff the Order re Discovery and
24
     Motions that set the discovery and motions deadlines in this case. (Dkt. No. 86.)
25
           On December 13, 2019, the court’s mail was returned as undeliverable by the
26
     postal service indicating “Return to Sender Not in Custody.” (Dkt. No. 94.) The same
27

28
1    day, December 13, 2019, the Court re-mailed Plaintiff the Order re Discovery and
2    Motions (Dkt. No. 86) Status Report filed by Defendant Clark (Dkt. No. 89), and a copy
3    of the docket.
4          On December 16, 20 and 27, 2019, the mail was returned as undeliverable by the
5    postal service indicating “Return to Sender Not in Custody.” (Dkt. Nos. 95, 97-99.)
6          Local Rule 41-6 requires that a Plaintiff proceeding pro se must keep the Court
7    apprised of the Plaintiff’s current address. In addition, Local Rule 41-6 provides that
8    “the Court may dismiss the action with or without prejudice for want of prosecution” if
9    the Plaintiff fails to notify the Court in writing of Plaintiff’s current address within 15 days
10   after mail is returned as undeliverable by the Postal Service.
11         Plaintiff has failed to notify the court in writing of Plaintiff’s current address within
12   15 days after mail is returned as undeliverable as required in Local Rule 41-6.
13         Accordingly, IT IS ORDERED that, on or before February 27, 2020, Plaintiff shall
14   show good cause, if there be any, why this action should not be dismissed without
15   prejudice for failure to prosecute and/or failure to comply with a court order. Filing a
16   Notice of Current Address on or before February 27, 2020, shall be deemed
17   compliance with this Order to Show Cause.
18         If Plaintiff does not timely file a Notice of Current Address on or before
19   February 27, 2020, or otherwise respond to this Order to Show Cause, the court
20   may recommend that the action be dismissed without prejudice for plaintiff’s
21   failure to prosecute and/or failure to comply with a court order. See Link v.
22   Wabash R.R., 370 U.S. 626, 629-30, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962).
23

24

25   DATED: January 28, 2020                         _________________________________
                                                           ALICIA G. ROSENBERG
26                                                   UNITED STATES MAGISTRATE JUDGE
27

28


                                                    2
